Judge GABRIEL
specially concurring.
I agree with the majority that Sandoval was sentenced here in violation of Crim. P. 82(b)(1), for the reasons set forth in Part VI(B)(1) of the majority opinion. As a result, I do not believe it is necessary to address, and I would not address, the question of whether the delay in sentencing violated Sandoval's claimed constitutional right to a speedy sentencing. See Developmental Pathways v. Ritter, 178 P.3d 524, 535 (Colo.2008) (noting that the principle of judicial restraint requires courts to avoid reaching constitutional questions that need not be decided); People v. Lybarger, 700 P.2d 910, 915 (Colo.1985) ("Axiomatic to the exercise of judicial authority is the principle that a court should not decide a constitutional issue unless and until such issue is actually raised by a party to the controversy and the necessity for such decision is clear and inescapable.").
Accordingly, I respectfully do not join Part VI(B)(2) of the majority opinion. I join the majority opinion in all other respects.